Title: To Thomas Jefferson from James Monroe, 3 November 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Novr. 3. 1800.

I was very sorry my visit to Albemarle took place when you were in Bedford, especially as the calls of duty here put it out of my power to wait yr. return. Indeed such is the nature of the trust I hold that I can scarcely ever be absent from the seat of govt. I intended leaving Mrs. M. at home and making another visit there before yr. departure, but so delicate is the state of her health at present that I was fearful of the experiment. I have nothing new from any quarter that changes the state of things since the departure of Majr. Randolph,  except the arrival of Mr. Irvin from Boston who will probably see you before you sit out for the federal town.
I have yet heard nothing either from Darrelle or Craven. When above I heard the latter had not returned from the neighborhood of Alexa., whence I inferr’d, they were engaged in making provision to purchase my land. I hope they will take it. I think it well worth what I ask, compared with the price of other tracts. If they find difficulty in raising the sum required I am disposed to accomodate as far as I can, but as I sell it to command money, and want all that can be had, I wod. wish you to intimate that only in case of necessity to secure the bargain. sincerely I am
your friend and servant

Jas. Monroe

